DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: environment prediction unit, and acceleration control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2015/0183433) in view of Kawakami (US 2017/0226947)
As to claim 6 Suzuki discloses a vehicle control device that executes a traveling control that controls traveling of the own vehicle to enable the own vehicle to follow a preceding vehicle traveling in front of the own vehicle, the vehicle control device comprising:
an environment prediction unit that predicts whether an adverse-effect change will occur in a surrounding environment around the own vehicle, the adverse-effect change having an adverse effect on a fuel economy of the own vehicle(Paragraph 9 “The present disclosure was achieved in view of the above problems, and an object of the present disclosure is to provide a vehicle control device and a vehicle control method that, by predicting a situation in which a preceding vehicle decelerates, avoids sudden deceleration of the subject vehicle, and thereby improves drivability and fuel efficiency”);;
An acceleration control unit configured to execute a prediction control that enables an acceleration of the own vehicle to be limited when the environment prediction unit predicts that the adverse-effect change will occur in the surrounding environment(Paragraph 18 “….in the case of the situation in which the preceding vehicle is predicted to decelerate being detected and the execution of a braking operation of the preceding vehicle being detected in the follow-up mode based on vehicle speed, the follow-up control unit may restrict the amount of fuel injection to the internal combustion engine and execute regenerative braking control, change the set value of the target vehicle speed and determine a target deceleration based on the changed set value of the target vehicle speed and the actual vehicle speed of the vehicle, and increase the regenerative amount of the regenerative braking control in the case of the target deceleration being predicted to be unachievable only by restriction of the amount of fuel injection.”). 
Suzuki does not explicitly disclose vehicle control device further comprising a traveling control unit that: controls driving and stopping of an engine of the own vehicle based on a traveling state of the own vehicle.
Kawakami teaches a vehicle control device further comprising a traveling control unit that: 
(Paragraph 16 “] In the vehicle control device according to the present invention, whether or not to perform idle stop is determined by a determination condition updated by leading vehicle characteristics or the like even if a driver releases a brake pedal for example, during traveling idle stop (engine stop), and an engine can be kept stopped when the host vehicle inertially keeps following a leading vehicle.”) and, 
restarts the engine based on the acceleration of the own vehicle when the engine of the own vehicle is stopped(Paragraph 61 “(c) outputs an instruction to restart the engine to the engine control unit 30 if pressing of the accelerator pedal 24 is detected while the engine is stopped”), wherein 
the acceleration control unit limits, as the prediction control, the acceleration of the own vehicle to thereby cause restarting of the engine to be less likely to be carried out by the traveling control unit(Paragraph 77 “In S85, since there is sufficient kinetic energy for following, the accelerator pedal reaction force-imparting actuator 26 is activated and an operational reaction force is applied to the accelerator pedal 24 in addition to an ordinary restoring force. As described above, this operation is performed for encouraging the driver to release the accelerator pedal 24 to inertially drive by applying a reaction force to the accelerator pedal 24.”)
It would have been obvious to one of ordinary skill to modify Suzuki to include the teachings of a starting and stopping an engine for the purpose of optimizing fuel efficiency.
(Paragraph 39). 
As to claim 8 Suzuki discloses a vehicle control device wherein 
the first index for the fuel economy of the own vehicle includes a predicted value of a ratio of output energy of a power train to input energy of the power train of the own vehicle during a predetermined first period from a present time to a predetermined first future time or a predicted value of the fuel economy (Paragraph 59), and 
the second index for the following performance of the vehicle includes one of
the sum of deviations in position of the own vehicle from an ideal traveling that is based on the traveling control during a second predetermined period from the present time to a predetermined second future time(Paragraph 51, 53), 
the sum of deviations in velocity of the own vehicle from the ideal traveling that is based on the traveling control during the second predetermined period from the present time to the predetermined second future time(Paragraph 51, 53)
As to claim 9 Kawakami teaches a vehicle control device wherein the predicted value of the ratio of the output energy of the power train to the input energy of the power train of the own vehicle includes a predicted value of a ratio of output energy of the engine to input energy of the engine and a predicted value of the ratio of the output energy of the power train to the input energy of the power train of the own vehicle in a state where the engine is stopped(Paragraph 82-84) 
(Paragraph 89), 
the environment prediction unit calculates an expected value of the second index for the following performance of the own vehicle based on the occurrence probability of the behavior of the surrounding vehicle and a value of the second index for the following performance of the own vehicle to the behavior of the surrounding vehicle(Paragraph 97), and 
the environment prediction unit calculates a value of an evaluation function that includes the expected value of the first index for the fuel economy of the own vehicle(Paragraph 18) and the expected value of the second index for the following performance of the own vehicle(Paragraph 89-90), and predicts the adverse-effect change has occurred in the surrounding environment based on the value of the evaluation function(Paragraph 89-90). 
As to claim 22 Suzuki teaches a vehicle control device wherein the traveling control is a burn-and-coast control to cause the own vehicle to follow the preceding vehicle by repeatedly accelerating and decelerating the own vehicle(Paragraph 59,61).
As to claim 23 Suzuki discloses a vehicle control device wherein the environment prediction unit is configured to predict, as the adverse-effect change, at least one of
Deceleration of the preceding vehicle (Paragraph 61), and
Cut-in of a vehicle from an adjacent lane

the traveling control is any one of a velocity controls to control a velocity of the own vehicle, an acceleration control to control the acceleration of the own vehicle, and an instruction control to instruct an occupant of the own vehicle on a driving method (Paragraph 60).
As to claim 25 Suzuki discloses a vehicle control device wherein the acceleration control unit executes, as the prediction control, an acceleration control to actually limit the acceleration of the own vehicle or an instruction control to instruct an occupant of the own vehicle on a driving method such that the acceleration of the own vehicle is limited (Paragraph 60-61).


Claims 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2015/0183433) in view of  Kawakami (US 2017/0226947) as applied to claim 10 above, and in further view of Geller (US 2018/0370523)
As to claim 11 Geller teaches a vehicle control device wherein the environment prediction unit calculates the occurrence probability of the behavior of the surrounding vehicle based on learning information on learning of behaviors of sampled vehicles based on traveling data of the sampled vehicles(Paragraph 5). 
It would have been obvious to one of ordinary skill to modify Suzuki to include the teachings of predicting the behavior of the surround vehicles based on learning information for the purpose of improving fuel efficiency.
(Paragraph 49), wherein 
Geller teaches he environment prediction unit calculates a likelihood that is an index indicating similarity between the traveling data of the surrounding vehicle acquired by the perimeter monitoring unit and the learning information, and calculates the occurrence probability of the behavior of the surrounding vehicle based on the likelihood(Paragraph 57). 
As to claim 13 Geller teaches a vehicle control device wherein 
the perimeter monitoring unit further acquires road static information (Paragraph 54), and 
when the learning information is unavailable, the environment prediction unit calculates the occurrence probability of the behavior of the surrounding vehicle based on the road static information (Paragraph 71). 
As to claim 15 Suzuki discloses a vehicle control device wherein 
the perimeter monitoring unit further acquires information on change timing of a traffic light installed on a road(Paragraph 54), and 
the environment prediction unit corrects the occurrence probability of the behavior of the surrounding vehicle based on an occurrence probability of change of the traffic light (Paragraph 54). 
As to claim 16 Gellar teaches a vehicle control device wherein the environment prediction unit corrects the occurrence probability of the behavior of the surrounding  (Paragraph 57). 
As to claim 17 Geller teaches a vehicle control device wherein the environment prediction unit acquires the traveling data of the surrounding vehicle through communication between the own vehicle and the surrounding vehicle (Paragraph 7). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2015/0183433) in view of Kawakami (US 2017/0226947), and Geller (US 2018/0370523) as applied to claim 12 above, and in further view of Schwindt (US 2012/0083987)
As to claim 14 Schwindt teaches a vehicle control device wherein, when a value of recognition accuracy of the surrounding vehicle by the perimeter monitoring unit is lower than a predetermined threshold, the environment prediction unit corrects the occurrence probability of the behavior of the surrounding vehicle based on an existence probability that indicates a possibility of actual existence of an object recognized as the surrounding vehicle (Paragraph 28). 
It would have been obvious to one of ordinary skill to modify Suzuki to include the teachings of determining an accuracy of the surrounding vehicles for the purpose of controlling the speed of the vehicle and improving fuel economy.

Allowable Subject Matter
Claims 1, 18-21 allowed.

Response to Arguments
12/17/2021 have been fully considered but they are not persuasive. 

On page 9 of the applicants arguments applicants argue that Kawakami does not disclose “restarts the engine based on the acceleration of the own vehicle when the engine of the own vehicle is stopped”
The examiner respectfully disagrees with the applicants arguments. restarts the engine based on the acceleration of the own vehicle when the engine of the own vehicle is stopped(Paragraph 61 “(c) outputs an instruction to restart the engine to the engine control unit 30 if pressing of the accelerator pedal 24 is detected while the engine is stopped”).  Thus when the accelerator pedal is pressed the engine of the vehicle is restarted and thus Kawakami teaches of controlling the starting of the vehicle based on the acceleration input from the driver.
On page 10 of the applicants arguments applicants argue that Kawakami does not disclose “the acceleration control unit limits, as the prediction control, the acceleration of the own vehicle to thereby cause restarting of the engine to be less likely to be carried out by the traveling control unit. 
The examiner respectfully disagrees with the applicants arguments.  The examiner would like to remind the applicant that the examiner interprets the claim with the broadest reasonable interpretation.  Suzuki discloses the acceleration control unit limits, as the prediction control, the acceleration of the own vehicle to thereby cause restarting of the engine to be less likely to be carried out by the traveling control unit(Paragraph 59 “During execution of follow-up control by the follow-up mode based on inter-vehicle distance (follow-up control based on inter-vehicle distance), the HEV-CU 130 calculates a target acceleration in order to converge the inter-vehicle distance D.sub.1 to the target inter-vehicle distance value D.sub.trg. Based on this calculated target acceleration, the HEV-CU 130 computes a target engine output torque, a target gear ratio, and a target motor torque, and outputs instructions to the ECU 50, the TCU 60, and the MCU 70.”). The system of Suzuki calculates a target acceleration in order to converge the intervehicle distance D to the target-intervehicle distance.  By computing a target acceleration the system would be less likely to perform start stop control or coast since an optimal acceleration is performed to reach a target distance.  Kawamki teaches of determining information of the leading vehicle such as the frequency of acceleration/deceleration and this information is provided to the idle stop determination criteria updating unit (Paragraph 69 “he processes proceeds to S97 when it is determined in S71 that there is a leading vehicle, and the gain α of the loss kinetic energy of the formulae (2) and (3) is updated to a predetermined value in S97. In S97, the width, the height, the vehicle type information, and the like of the leading vehicle obtained by the stereo camera 17 are supplied to the leading vehicle information determination unit 58, frequency of acceleration and deceleration of the leading vehicle within the predetermined period is obtained from the history of the vehicle speed of the leading vehicle, the obtained frequency and the result of determination of whether or not the predetermined frequency is exceeded within the predetermined time are supplied to the idle stop determination criteria updating unit 54”).  The system determines whether or not there is sufficient kinetic energy for .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668